DETAILED ACTION
The Amendment filed May 3rd, 2022 has been entered and fully considered. Claims 46-76 are pending in this application. Claims 46 and 57-58 have been amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 46-48 and 56-62 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al., (hereinafter ‘Cao’, U.S. PGPub. No. 2015/0374435) in view of Francischelli et al., (hereinafter ‘Francischelli’, U.S. Pat. 6,989,010) and further in view of Mehta et al., (hereinafter ‘Mehta’, U.S. Pat. 9,119,628) and Wang, Min-ming, “PID Control Strategy for Output Power of Radio Frequency Ablation Treatment Instrument” Value Engineering, December 31, 2016, pages 194-198 (see English translation provided in IDS filed 11/04/21).
Regarding claim 46, Cao disclose a device for radio frequency ablation (abstract; [0187]-[0192]; Figs. 19-21), for delivering energy in the trachea and bronchus (see [0129] for trachea/bronchus) to reduce or eliminate pathologically hyperplastic airway smooth muscles (as broadly claimed, the device would be capable of delivering energy in the targeted location and would necessarily provide the same result), characterized in that: said device being able to generate and control direct current, alternating current and radio frequency energy (sinusoidal wave generating module 121 in Fig. 19; as broadly claimed, the device is capable of generate and control direct current, alternating current and radio frequency energy; see a radio frequency power generator and automatic control module in Fig. 10) ; collect, process and display (see [0187]-[0192], for central processing unit 129 and information display module 132) temperature (temperature collecting module 131; [0190]), impedance (output voltage and current monitoring module 130; [0190]) or tension signal ([0113], “tension sensor is disposed in a guy wire section of a handle, where tension intensity measured by the tension sensor is fed back to a central processing unit, and an actual tension value is displayed”); and determine effectiveness of an ablation according to change of impedance (see [0011]-[0018] for method of ablation, specifically [0016] for “determining whether the impedance value of the target tissue is within a preset impedance threshold range”; also see [0116], [0121], during the radio frequency ablation, change in impedance is monitored and compared to determine whether the impedance value of the target tissue is within a preset impedance threshold range; [0187]-[0192]), said change of impedance is one or more parameters selected from the group consisting of fall in impedance, rate of change in impedance, a change in rate of change in impedance, and a change from falling in impedance to rising in impedance ([0016]; [0101], “in the radio frequency ablation method provided by the present invention, the target tissue is located before an operation by measuring impedance of tissue, to guide accurate selection of an ablation electrode position; and during an operation, the damage ablation degrees of the target tissue and a vessel are determined by monitoring a change of impedance, so as to determine accurate time to perform or stop ablation”; [0121]; [0187]-[0192]. i.e. rate of change of impedance). 
Although Cao teaches that during ablation, “the damage ablation degrees of the target tissue and a vessel are determined by monitoring a change of impedance, so as to determine accurate time to perform or stop ablation” ([0101]), Cao is silent regarding wherein said ablation is determined to be effective when said fall in impedance exceeds 10 Ω to 100 Ω, or said rate of change in impedance is higher than -1/ Ω to -50Ω/s, or said impedance changes from falling in impedance to rising in impedance.
However, in the same field of endeavor, Francischelli (Figs. 1 and 3) teaches a similar system and method “for creating lesions and assessing their completeness or transmurality. Assessment of transmurality of a lesion is accomplished by monitoring the impedance of the tissue to be ablated” (abstract). Francischelli teaches that “FIG. 3 is a graph illustrating measured impedance versus time across tissue located between the electrodes of an irrigated bipolar hemostat as illustrated in FIG. 1. FIG. 3 illustrates the drop in impedance followed by an impedance plateau, ultimately followed by an impedance rise. The impedance plateau is the primary indicator of transmurality employed by the present invention. Following the impedance plateau, as tissue is desiccated or as steam or microbubbles forms in the tissue, an impedance rise will generally occur. In some embodiments of the invention, the detection of this rise in impedance is employed as an alternative or mechanism for assessing transmurality and/or as a safety mechanism in order to assure shut off of the ablation electrodes before excessive physical damage to the tissue results” (col. 5, ll. 28-42). The graph further illustrates a drop in impedance wherein said fall in impedance exceeds 10 Ω to 100 Ω (see Fig. 3). Further, this mechanism “for determining transmurality of lesions adjacent individual electrodes or pairs may be used to deactivate individual electrodes or electrode pairs, when the lesions in tissue adjacent these individual electrodes or electrode pairs are complete, to create an essentially uniform lesion along the line of electrodes or electrode pairs, regardless of differences in tissue thickness adjacent the individual electrodes or electrode pairs” (abstract), thereby increasing control, accuracy and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Cao to include wherein said ablation is determined to be effective when said fall in impedance exceeds 10 Ω to 100 Ω, or said rate of change in impedance is higher than -1/ Ω to -50Ω/s, or said impedance changes from falling in impedance to rising in impedance, as taught by Francischelli in order to create an essentially uniform lesion along the line of electrodes or electrode pairs, regardless of differences in tissue thickness adjacent the individual electrodes or electrode pairs” (abstract), thereby increasing control, accuracy and safety.
Further, Cao in view of Francischelli are silent regarding wherein said device for radio frequency ablation uses a segmentation control method via a closed-loop control system to adjust a radio frequency output power so as to control an ablation temperature ranging from 60°C to 70°C, where said segmentation control comprises: (1) a fast heating phase: lasting for 0.5 s to 2 s from the beginning of ablation to reach a fast heating phase end point temperature that is 50% to 80% of said ablation temperature; (2) a slow heating phase: lasting for 0.5 s to 2 s after said fast heating phase to reach a slow heating end point temperature that is 70% to 99% of said ablation temperature, or is 0.1ºC to 100ºC lower than said ablation temperature; and (3) a stable maintenance phase: temperature is stably maintained after said slow heating phase until the ablation is stopped. Applicants phase end point temperature that is 70% to 99% of said ablation temperature, or is 0.1C to 100C lower than said ablation temperature; and (3) a stable maintenance phase: temperature is stably maintained after said slow heating phase until the ablation is stopped.
However, in the same field of endeavor, Mehta teaches an optimized therapeutic protocol (3250 in Fig. 27) for ablation wherein “the treatment protocol 3250 is generally designed to rapidly heat tissue during an initial phase 3252. Rapid heating during the initial phase has been shown to minimize perceived pain and reduce muscle stimulation from the subsequent application of pulsed RF energy, A second phase 3254 includes constant power application resulting in a slower ramp to a desired therapeutic tissue/probe temperature. As also shown on FIG. 27, a third phase 3256 includes the maintenance of a constant temperature at reduced power to grow the ablation lesion to a desired size” (col. 29, ll. 37-50). It is well known in the art (as can be seen in Mehta) to provide various therapeutic treatment protocols, including a segmentation control method comprising a fast heating phase, a slow heating phase and a stable maintenance phase in order to optimize therapeutic ablation, thereby improving control and achievement of desired therapeutic results (col. 29, line 51- col. 30, line 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by   Cao in view of Francischelli to include where said segmentation control comprises: (1) a fast heating phase; (2) a slow heating phase; and (3) a stable maintenance phase: temperature is stably maintained after said slow heating phase until the ablation is stopped as taught by Mehta in order to optimize therapeutic ablation, thereby improving control and achievement of desired therapeutic results (col. 29, line 51- col. 30, line 4).
Further regarding the specific values of the heating phases, Wang teaches a similar system comprising a PID control strategy for outputting power of a radio frequency treatment instrument comprising segmentation control. Wang teaches “[t]he temperature change in the experiment process is mainly divided into two stages; in the first stage (0-10s), the temperature increases rapidly, the curve rises almost like a ladder, and the temperature reaches about 60ºC within 10s; and in the second stage (>10s), the temperature rise rate slows down, the temperature reaches the experimentally set stable temperature value of 70ºC at 20 s, in the following time, the temperature remains basically unchanged, and the overshoot is about 0.5% that is, the steady-state error is kept within ±1ºC, and the function of stabilizing the temperature is basically achieved” (page 7, last paragraph of English translation provided in IDS; as broadly the second stage necessarily meets the limitations of a slowing heating phase and  a stable maintenance phase). Wang further teaches adopting a PID control algorithm as such can make the output power of the radio frequency treatment instrument more accurate and stable, thereby improving the treatment effect (page 7, first paragraph of English translation provided in IDS). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Cao in view of Francischelli and Mehta to include a segmentation control method via a closed-loop control system to adjust a radio frequency output power so as to control an ablation temperature ranging from 60°C to 70°C, where said segmentation control comprises: (1) a fast heating phase: lasting for 0.5 s to 2 s from the beginning of ablation to reach a fast heating phase end point temperature that is 50% to 80% of said ablation temperature; (2) a slow heating phase: lasting for 0.5 s to 2 s after said fast heating phase to reach a slow heating end point temperature that is 70% to 99% of said ablation temperature, or is 0.1ºC to 100ºC lower than said ablation temperature; and (3) a stable maintenance phase: temperature is stably maintained after said slow heating phase until the ablation is stopped, as taught by Wang since it has been held that "[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)Applicants phase end point temperature that is 70% to 99% of said ablation temperature, or is 0.1C to 100C lower than said ablation temperature; and (3) a stable maintenance phase: temperature is stably maintained after said slow heating phase until the ablation is stopped.. Further, doing so would increase the accuracy and stability of the output power of the radio frequency treatment instrument, thereby improving the treatment effect. 
Regarding claim 47, Cao in view of Francischelli and further in view of Mehta and Wang teach all of the limitations of the device according to claim 46. In view of the prior modification of Cao in view of Francischelli and further in view of Mehta and Wang, Francischelli (Figs. 1 and 3) teaches wherein the ablation is determined to be effective when said fall in impedance exceeds 20 Ω to 50Ω, or said rate of change in impedance is higher than -5 Ω/s to -50 Ω/s, or said impedance changes from falling in impedance to rising in impedance (as best illustrated in Fig. 3; col. 5, ll. 28-42). See rejection of claim 46 above for obviousness rationale. 
Regarding claim 48, Cao in view of Francischelli and further in view of Mehta and Wang teach all of the limitations of the device according to claim 46. In view of the prior modification of Cao in view of Francischelli and further in view of Mehta and Wang, Mehta teaches an optimized therapeutic protocol (3250 in Fig. 27) for ablation wherein “the treatment protocol 3250 is generally designed to rapidly heat tissue during an initial phase 3252. Rapid heating during the initial phase has been shown to minimize perceived pain and reduce muscle stimulation from the subsequent application of pulsed RF energy, A second phase 3254 includes constant power application resulting in a slower ramp to a desired therapeutic tissue/probe temperature. As also shown on FIG. 27, a third phase 3256 includes the maintenance of a constant temperature at reduced power to grow the ablation lesion to a desired size” (col. 29, ll. 37-50). It is well known in the art (as can be seen in Mehta) to provide various therapeutic treatment protocols, including a segmentation control method comprising a fast heating phase, a slow heating phase and a stable maintenance phase in order to optimize therapeutic ablation, thereby improving control and achievement of desired therapeutic results (col. 29, line 51- col. 30, line 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by   Cao in view of Francischelli to include where said segmentation control comprises: (1) a fast heating phase; (2) a slow heating phase; and (3) a stable maintenance phase: temperature is stably maintained after said slow heating phase until the ablation is stopped as taught by Mehta in order to optimize therapeutic ablation, thereby improving control and achievement of desired therapeutic results (col. 29, line 51- col. 30, line 4).
Mehta is silent regarding wherein said segmentation control comprises: (1) said fast heating phase: lasting for 1 s from the beginning of ablation, wherein said fast heating phase end point temperature is 65% of said ablation temperature; (2) said slow heating phase: lasting for 1 s after said fast heating stage, wherein said slow heating phase end point temperature is 90% of said ablation temperature, or is 2 C lower than said ablation temperature; and (3) the stable maintenance phase: temperature is stably maintained after said slow heating phase until the ablation is stopped.
However, in the same field of endeavor, Wang teaches a similar system comprising a PID control strategy for outputting power of a radio frequency treatment instrument comprising segmentation control. Wang teaches “[t]he temperature change in the experiment process is mainly divided into two stages; in the first stage (0-10s), the temperature increases rapidly, the curve rises almost like a ladder, and the temperature reaches about 60ºC within 10s; and in the second stage (>10s), the temperature rise rate slows down, the temperature reaches the experimentally set stable temperature value of 70ºC at 20 s, in the following time, the temperature remains basically unchanged, and the overshoot is about 0.5% that is, the steady-state error is kept within ±1ºC, and the function of stabilizing the temperature is basically achieved” (page 7, last paragraph of English translation provided in IDS; as broadly the second stage necessarily meets the limitations of a slowing heating phase and  a stable maintenance phase). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Cao in view of Francischelli and Mehta to include (1) said fast heating phase: lasting for 1 s from the beginning of ablation, wherein said fast heating phase end point temperature is 65% of said ablation temperature; (2) said slow heating phase: lasting for 1 s after said fast heating stage, wherein said slow heating phase end point temperature is 90% of said ablation temperature, or is 2 C lower than said ablation temperature; and (3) the stable maintenance phase: temperature is stably maintained after said slow heating phase until the ablation is stopped, as taught by Wang since it has been held that "[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)Applicants phase end point temperature that is 70% to 99% of said ablation temperature, or is 0.1C to 100C lower than said ablation temperature; and (3) a stable maintenance phase: temperature is stably maintained after said slow heating phase until the ablation is stopped..
Regarding claim 56, Cao in view of Francischelli and further in view of Mehta and Wang teach all of the limitations of the device according to claim 46. Cao (abstract; [0187]-[0192]; Figs. 19-21) further discloses further comprising using one or both of the following methods: Method 1) detecting the impedance by a continuous weak alternating current signal, and calculating the impedance through a voltage and a current during radio frequency output (abstract; [0187]-[0192]; [0192], “the sinusoidal wave generating module 121 first generates a sinusoidal wave signal with a frequency of 50 khz and a power of 1 W, and the output voltage and current monitoring module 130 monitors changes of a voltage and a current without and with load to calculate impedance of a body loop; next, the sinusoidal wave generating module 121 outputs a sinusoidal wave signal with a frequency of 100 khz and a power of 1 W to perform measurement again; and finally, by using the body impedance obtained under two measuring frequencies, a median value is taken to obtain an impedance measuring result”; Figs. 19-21); Method 2) directly detecting the impedance without radio frequency output. It is noted that the claim is written in the alterative, and therefore method 2 is not required by the claim. 
Regarding claim 57, Cao in view of Francischelli and further in view of Mehta and Wang teach all of the limitations of the device according to claim 46. Cao (abstract; [0187]-[0192]; Figs. 19-21) further discloses a radio frequency energy delivery/feedback control mechanism (temperature monitoring module 4, temperature collecting module 131; [0190], [0193]); an over-temperature alarm will be triggered and said device will stop delivery of radio frequency energy when temperature of said tissue is higher than an over- temperature threshold value ([0023]; [0030]; [0107], “The alarm and automatic storage module 5 is used to comprehensively analyze signals from each monitoring module (the impedance measuring module 3, the temperature monitoring module 4…), and raise an alarm in time for a situation in which any signal exceeds a preset safety threshold, and is used to automatically arrange and store used parameters and collected data information in an ablation process”). 
Further, in view of the prior modification of Cao in view of Francischelli and further in view of Mehta and Wang, Mehta teaches radio frequency energy is delivered to a tissue so that said tissue reaches and maintains a set temperature (col. 29, ll. 38-50). Wang also teaches “[t]he temperature change in the experiment process is mainly divided into two stages; in the first stage (0-10s), the temperature increases rapidly, the curve rises almost like a ladder, and the temperature reaches about 60ºC within 10s; and in the second stage (>10s), the temperature rise rate slows down, the temperature reaches the experimentally set stable temperature value of 70ºC at 20 s, in the following time, the temperature remains basically unchanged, and the overshoot is about 0.5% that is, the steady-state error is kept within ±1ºC, and the function of stabilizing the temperature is basically achieved” (page 7, last paragraph of English translation provided in IDS, thereby meeting the limitations regarding the set temperature range). See rejection of claim 46 above for obviousness rationale. 
Cao in view of Francischelli and further in view of Mehta and Wang however are silent regarding wherein radio frequency energy is delivered to a tissue for 2 to 4 s so that said tissue reaches and maintains a set temperature, and for 6 to 8 s. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the times as taught by Cao in view of Francischelli and further in view of Mehta and Wang such that radio frequency energy is delivered to a tissue for 2 to 4 s so that said tissue reaches and maintains a set temperature, and for 6 to 8 s, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 58, Cao in view of Francischelli and further in view of Mehta and Wang teach all of the limitations of the device according to claim 57. In view of the prior modification of Cao in view of Francischelli and further in view of Mehta and Wang, Wang (page 7, last paragraph of English translation provided in IDS) teaches wherein said over-temperature threshold value is 1ºC to l0ºC higher than said set temperature (see “overshoot is about 0.5%, that is, the steady-state error is kept within ±1ºC”). See rejection of claim 46 for obviousness rationale. 
Regarding claim 59, Cao in view of Francischelli and further in view of Mehta and Wang teach all of the limitations of the device according to claim 58. In view of the prior modification of Cao in view of Francischelli and further in view of Mehta and Wang, Wang teaches “[t]he temperature change in the experiment process is mainly divided into two stages; in the first stage (0-10s), the temperature increases rapidly, the curve rises almost like a ladder, and the temperature reaches about 60ºC within 10s; and in the second stage (>10s), the temperature rise rate slows down, the temperature reaches the experimentally set stable temperature value of 70ºC at 20 s, in the following time, the temperature remains basically unchanged, and the overshoot is about 0.5% that is, the steady-state error is kept within ±1ºC, and the function of stabilizing the temperature is basically achieved” (page 7, last paragraph of English translation provided in IDS). Wang does not expressly disclose wherein said set temperature is 65ºC, and said over- temperature threshold value is 3ºC higher than said set temperature.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the set temperature and said over- temperature threshold value as taught by Cao in view of Francischelli and further in view of Mehta and Wang such that said set temperature is 65ºC, and said over- temperature threshold value is 3ºC higher than said set temperature as applicant appears to have placed no criticality on the claimed range and since it has been held that "[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)Applicants phase end point temperature that is 70% to 99% of said ablation temperature, or is 0.1C to 100C lower than said ablation temperature; and (3) a stable maintenance phase: temperature is stably maintained after said slow heating phase until the ablation is stopped.. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 60, Cao in view of Francischelli and further in view of Mehta and Wang teach all of the limitations of the device according to claim 46. Cao (abstract; [0187]-[0192]; Figs. 19-21) further discloses wherein said device for radio frequency ablation adopts a design of multiple central controllers, dual circuit design for temperature, voltage and current ([0187]-[0192]; Figs. 19-21, see central processing unit 129, voltage and current monitoring module 130, temperature collecting module 131). 
Regarding claim 61, Cao in view of Francischelli and further in view of Mehta and Wang teach all of the limitations of the device according to claim 46. Cao (abstract; [0187]-[0192]; Figs. 19-21) further discloses wherein the device for radio frequency ablation is provided with a data transmission interface for external connection to a computer to obtain information of various parameters in real time ([0102]; [0107]; [0118], “multiple dynamic monitoring methods are included to perform real-time monitoring, to ensure effectiveness of radio frequency ablation”; [0118]-[0120]; [0217]-[0128]; see [0133] for temperature-controlling radio frequency instrument 35 connected to a display device, such as a monitor device, and cable 34 with associated parts for external connection in Fig. 4). 
Regarding claim 62, Cao in view of Francischelli and further in view of Mehta and Wang teach all of the limitations of the device according to claim 46. Cao (abstract; [0187]-[0192]; Figs. 4 and 19-21) further discloses wherein said device for radio frequency ablation is provided with a touch display screen for displaying a status of the electrodes and a contact impedance value between the electrodes and a tissue, and energy can be delivered from one or more electrodes by clicking the touch display screen (see [0133] for temperature-controlling radio frequency instrument 35 connected to a display device, such as a monitor device, and cable 34 with associated parts in Fig. 4; [0144]; Figs. 10 and 19-21).
Claims 49-53 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Francischelli and further in view of Mehta and Wang as applied to claim 46-48 and 56-62 above, and further in view of Koblish et al., (hereinafter ‘Koblish’, U.S. PGPub. No. 2019/0038348).
Regarding claim 49, Cao in view of Francischelli and further in view of Mehta and Wang teach all of the limitations of the device according to claim 46, but are silent regarding wherein said device for radio frequency ablation performs dynamic smoothing on the temperature during control process of said ablation temperature to obtain dynamic smoothed temperature values, comprising averaging, weighted averaging or median averaging sampled temperature values; said device for radio frequency ablation is guided to adjust the radio frequency power output based on said dynamic smoothed temperature values to ensure smooth change of the radio frequency output power during the ablation process. 
However, in the same field of endeavor, Koblish teaches a similar process (23000 in Fig. 23C) for determining orientation of a distal end of a medical instrument with respect to a target tissue during energy application ([0537]). Koblish teaches various phases over the course of treatment (i.e. an initial phase, a temperature rise phase, and a steady state phase) wherein “a characteristic of a temperature response is determined (e.g., computed or calculated by the at least one processor or computing device) for each temperature-measurement device… the characteristic is a rate of change of temperature (e.g., how fast temperature measurement values obtained by the temperature-measurement devices increase over time). As another example, the characteristic may be a temperature rise value that is computed for each temperature-measurement device (or each channel associated with a respective temperature-measurement device) by subtracting the starting temperature value from a current temperature value (for example, Tn−Ts). In some embodiments, a moving average is applied over time to remove “noise” or fluctuations in temperature measurement values and the starting temperature value is subtracted from the moving average to determine the temperature rise value. The moving average window may nominally be 1 second, but may be varied” ([0540]). Koblish further teaches “temperature measurements (e.g., values) are continuously obtained at periodic intervals (e.g., plurality of time points, or measurement points) from each of the distributed temperature-measurement devices during the third time period. Similar to the temperature rise phase, a moving average may be applied to each of the temperature-measurement device channels; however, the averaging window may be different for the steady-state phase as a result of the deviation or fluctuation in temperature measurement values being low in the steady-state phase. For example, the averaging window may be longer in the steady-state phase than in the temperature rise phase” ([0546]). This continuous monitoring may provide a more accurate estimation of the lesion profile formed by the treatment at that particular target site and further treatment may be adjusted accordingly, if desired or required ([0546]), thereby increasing control and accuracy. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Cao in view of Francischelli and further in view of Mehta and Wang to include dynamic smoothing on the temperature during control process of said ablation temperature to obtain dynamic smoothed temperature values, comprising averaging, weighted averaging or median averaging sampled temperature values; said device for radio frequency ablation is guided to adjust the radio frequency power output based on said dynamic smoothed temperature values to ensure smooth change of the radio frequency output power during the ablation process as taught by Koblish. Doing so may provide a more accurate estimation of the lesion profile formed by the treatment at that particular target site and may ensure that further treatment is adjusted accordingly, if desired or required ([0546]), thereby increasing control and accuracy.
Regarding claim 50, Cao in view of Francischelli and further in view of Mehta and further in view of Wang and Koblish teach all of the limitations of the device according to claim 49. In view of the prior modification of Cao in view of Francischelli and further in view of Mehta and further in view of Wang and Koblish, Koblish further teaches “[i]n some embodiments, the orientation criteria include time-dependent thresholds in addition to or instead of static thresholds or conditions. For example, the maximum proximal temperature rise or rate of change can be subtracted from the minimum distal temperature rise or rate of change and this value can be compared to a time-dependent threshold” ([0542]) thereby provide information regarding the orientation of the device and subsequent treatment. Koblish further teaches when a temperature change rate is generally smaller (i.e. a steady-state phase), a smoothing time window is prolonged ([0546]) and when the temperature change rate is greater (i.e. temperature rise phase) the smoothing time window is shortened ([0546]). The averaging window may “nominally be 5 seconds, but may be varied depending on the type of instrument utilized and the therapy being provided” ([0546]), therefore, it is suggested by Koblish, when the temperature change rate is between the lower and the upper threshold value (i.e. within a desired range), the smoothing time window would not require adjustment. See rejection of claim 49 above for obviousness rationale. 
Koblish fails to explicitly discloses wherein an upper threshold value of the dynamic smoothing is 0.1ºC/s to 20ºC/s, and a lower threshold value is -0.1ºC/s to -20ºC/. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Cao in view of Francischelli and further in view of Mehta and further in view of Wang and Koblish to provide wherein an upper threshold value of the dynamic smoothing is 0.1ºC/s to 20ºC/s, and a lower threshold value is -0.1ºC/s to -20ºC/, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
Regarding claim 51, Cao in view of Francischelli and further in view of Mehta and further in view of Wang and Koblish teach all of the limitations of the device according to claim 50, but are silent regarding wherein said upper threshold value of said dynamic smoothing is 5ºC/s, and said lower threshold value is -5ºC/s.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Cao in view of Francischelli and further in view of Mehta and further in view of Wang and Koblish to include wherein said upper threshold value of said dynamic smoothing is 5ºC/s, and said lower threshold value is -5ºC/s, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
Regarding claims 52 and 53, Cao in view of Francischelli and further in view of Mehta and further in view of Wang and Koblish teach all of the limitations of the device according to claim 50. In view of the prior modification of Cao in view of Francischelli and further in view of Mehta and further in view of Wang and Koblish, Koblish further teaches wherein the smoothing time window has a dynamic range from 0 s to 10 s and wherein the smoothing time window has a dynamic range from 0 s to 2.5 s ([0546], “averaging window may nominally be 5 seconds, but may be varied depending on the type of instrument utilized and the therapy being provided (e.g., any value between 0.5 and 10 seconds, such as 0.5 seconds, 1 second, 1.5 seconds, 2 seconds, 2.5 seconds, 3 seconds, 3.5 seconds, 4 seconds, 4.5 seconds, 5 seconds, 5.5 seconds, 6 seconds, 6.5 seconds, 7 seconds, 7.5 seconds, 8 seconds, 8.5 seconds, 9 seconds, 9.5 seconds, 10 seconds)”). 
Claims 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Francischelli and further in view of Mehta and Wang as applied to claim 46-48 and 56-62 above, and further in view of Ladd et al., (hereinafter 'Ladd', U.S. Pat. 5,584,830).
Regarding claims 54-55, Cao in view of Francischelli and further in view of Mehta and Wang teach all of the limitations of the device according to claim 46, but are silent regarding a protection mechanism for preventing repeated ablation, wherein temperature of an ablation site is detected before each ablation, and ablation will not be performed if the temperature of said ablation site is higher than 40ºC to 60ºC, and ablation will not be preformed if temperature of said ablation site is higher than 45ºC. 
However, in the same field of endeavor, Ladd teaches a similar system comprising a “microprocessor 60 [that] executes a software algorithm illustrated in FIG. 13 when the RF power is switched on. The magnitude of the thermocouple signal is compared to upper and lower limit temperatures (S1 and S2) to determine whether the temperature indicated is within a preselected range of 37° C. If not then the RF signal generator is disabled (S3 and S4) and if so then the RF generator is enabled and ablation is begun” (col. 8, ll. 55-62). Prior to ablation, this safety feature confirms the temperature of the catheter is about equal to the body temperature of the patient, thereby indicating that the device is functioning properly, thus increasing safety and accuracy. Further, “if the temperature output signal indicates a temperature that is very different than the temperature of the patient the temperature sensing device is probably malfunctioning” (col. 2, ll. 37-42). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Cao in view of Francischelli and further in view of Mehta and Wang to include a protection mechanism for preventing repeated ablation, wherein temperature of an ablation site is detected before each ablation, and ablation will not be performed if the temperature of said ablation site is higher than 40ºC to 60ºC, and ablation will not be preformed if temperature of said ablation site is higher than 45ºC, as taught by Ladd. Doing so ensures that the device is functioning properly and it is safe to perform ablation at the desired location, thereby increasing safety and accuracy.
Claims 63-72 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (hereinafter ‘Wang ‘725’, CN 107374725 A, see English translation provided in IDS filed) and further in view of Cao in view of Francischelli and further in view of Mehta and Wang. 
Regarding claim 63, Wang ‘725 teaches a multi-electrode ablation device (Figs. 1-11), electrode assemblies (first electrode component 2, second electrode component 3), a guiding catheter (introduction pipe body 6), a handle (17) and a connector (18), wherein said guiding catheter (6) comprises at least one lumen (see “Embodiment 1” for “[a]s shown in Fig. 2 first electrode component 2 and second electrode component 3 are arranged in introduction pipe body 6 axially in succession”); said electrode assemblies (2, 3) are disposed at a front end of said guiding catheter (Figs. 1-4), and are connected to said handle (17) through circuitries inside said guiding catheter (6; see abstract), said electrode assemblies (2, 3) comprise more than one electrode groups (for example see Fig. 3 for multiple electrodes 21-24 and 31-34) and more than one detection devices (sensors 201, 202), said electrode groups (2, 3) are able to deliver electric energy, radio frequency energy, laser energy, high-density focused ultrasound or low temperature for ablation (see abstract; further it is noted that the electrodes would necessarily be capable of delivering these different forms of energy), and said detection devices (201, 202) are configured to detect temperature, impedance or tension (temperature sensors 201, 202; also see abstract for “detection device and be used for detection temperature, impedance or tension force”); said handle (17) is connected to said connector (18) and said electrode assemblies (2, 3), and comprises one or more operation components (see abstract for operating components), said operation components are configured to control constriction, expansion and energy release of the electrode groups and are able to control the electrode assemblies to extend out of or retreat back into the guiding catheter and said connector is configured to provide an energy to the electrodes (abstract; see page 14, content of the invention, for one or more operating elements, the behavior control part for coordination of electrode group contraction, opening and release energy and can control electrode assemblies to stretch out or  retract [relative to] guiding conduit and joint ‘connector’18 is used to provide energy to the electrodes; also see Figs. 2-3 for constricted and expanded configuration and page 16 for Embodiment 1).
Wang ‘725 is silent regarding comprising the device for radio frequency ablation of claim 46.
However, Cao in view of Francischelli and further in view of Mehta and Wang teach all of the limitations of the device according to claim 46. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the multi-electrode ablation device as taught by Wang ‘725 to include the device for radio frequency ablation of claim 46 as taught by Cao in view of Francischelli and further in view of Mehta and Wang in order to provide the specialized energy delivery and heating phases provided by the combination of references, thereby increasing control and efficiency, and improving the ablative method. 
Regarding claim 64, Wang ‘725 further discloses wherein said detection devices comprise a temperature detection device (201, 202 in Fig. 3), an impedance detection device (abstract) and a tension detection device (abstract). 
Regarding claim 65, Wang ‘725 (Figs. 1-11) further discloses wherein said electrode groups (first electrode component 2, second electrode component 3) comprises one or more electrodes (see Fig. 3 for multiple electrodes 21-24 and 31-34) each electrode is electrically connected to said handle independently (page 16, Embodiment 1, “each electrode is connected [to the] handle with [an] independent electrode cable”), said electrode groups expands in a basket shape (see Figs. 2-3), spiral shape (Fig. 9) or balloon shape (Figs. 6-7) under the control of said operation components (abstract), and under the presence or more than one electrode group (2, 3), said electrode groups are sequentially arranged in series with electrode groups closer to said handle (17) having a larger outer diameter after expansion (see page 14, content of the invention, for electrode group opened under the control of operating element, and the electrode group is sequentially connected in series arrangement; also see Figs. 2-3 for larger outer diameter of second electrode component 3 after expansion), wherein said outer diameter is from 1 to 20 mm (see page 14, content of the invention, for electrode group nearer to handle, and the outside dimension after opening is bigger, the size of the external diameter is from 1~20mm; also see claim 3 on page 19).
Regarding claim 66, Wang ‘725 (Figs. 1-11) further discloses wherein said electrode assemblies (first electrode component 2, second electrode component 3) further comprise a steel wire (wire 5), each of said electrodes comprises two ends (see Figs. 1-3 for electrode components 2, 3), each of said two ends is fixed to said steel wire (see Fig. 2 for steel wire 5; also see page 19 for claim 4, “both ends of the electrode are fixed on traction steel wire”), said steel wire passes through the guiding catheter to be connected to said handle (see page 19 for claim 4, and Figs. 1-4 for steel wire 5 passing through guiding catheter 6 and is connected to handle 17), and said handle (17) controls the contraction and expansion of said electrode groups by pulling and releasing said steel wire (see page 14, content of the invention, for handle for pulling and loosening contraction and the opening of traction steel wire coordination electrode group; see page 19 for claim 4, “the traction steel wire passes through pulling through guiding catheter connection handle, handle with the contraction and opening for loosening traction steel wire coordination electrode group”). 
Regarding claim 67, Wang ‘725 (Figs. 1-11) further discloses wherein under the presence of more than one electrode group (first electrode component 2, second electrode component 3), a damage-prevention structure is disposed at a tip of an electrode group that is most distal from the handle among said electrode groups (as broadly claimed, structure 1 as best illustrated in Fig. 2 meets the limitations of the claim), and the electrode groups (2, 3) are connected to one another through support components (as broadly claimed, support member 4 connects the electrode groups 2 and 3 as best illustrated in Fig. 2).
Regarding claim 68, Wang ‘725 (Figs. 1-11) further discloses wherein a pressure sensor is disposed on said steel wire (see pressure sensor 20 on wire 5 in Fig. 11).
Regarding claim 69, Wang ‘725 (Figs. 1-11) further disclose wherein said electrode assemblies (first electrode component 2, second electrode component 3 in Figs. 1-2) further comprise a balloon (see Figs. 6-7 for balloons 11, 12), said balloon is disposed between the electrodes (see multiple electrodes 71-74 and 81-84 in Fig. 6), said balloon (11, 12) is connected to said handle (17) via a balloon air passage (16) which passes through said guiding catheter (6), said balloon is adapted for connection to a gas inlet apparatus through said handle (see page 17 for Embodiment 2), and said electrode groups expand after the balloon is inflated (see page 17 for Embodiment 2 and Fig. 6 for electrode groups in expanded state); under the presence of more than one electrode group, more than one balloons are sequentially arranged in series (see Figs. 6-7), and are respectively connected to said handle (17 in Fig. 1) through independent balloon air passages (see Fig. 7 for passages 16 and page 17 for Embodiment 2).
Regarding claim 70, Wang ‘725 (Figs. 1-11) further discloses characterized in that: hardness of said guiding catheter increases with proximity to said handle, said hardness ranges from 90 A to 80 D on the Shore hardness scale (see page 14, content of the invention, for guiding catheter 6 where the ‘nearer’ part to handle 17 has a ‘bigger’ hardness, and its hardness is distributed from shore hardness 90A~80D). 
Regarding claim 71, Wang ‘725 (Figs. 1-11) further discloses wherein the operation component of said handle comprises a control circuit board and a control button, said control circuit board is connected to the electrode assemblies and the control button, and said control button controls different components in different electrode assemblies respectively (see page 14, content of the invention, “Further, the operating element of handle includes [a] control board and control button, the control circuit connection electrode component and control button, the control button control[s] the different parts in different electrodes component respectively. Further, [the] electrode group can control one or more electrodes to release energy under the control of [the] handle operating element”). 
Regarding claim 72, Wang ‘725 (Figs. 1-11) further discloses wherein said operation component of said handle controls said electrode groups so as to control said one or more electrodes for energy delivery (see page 14, content of the invention, “Further, the operating element of handle includes [a] control board and control button, the control circuit connection electrode component and control button, the control button control[s] the different parts in different electrodes component respectively. Further, [the] electrode group can control one or more electrodes to release energy under the control of [the] handle operating element”).
Claims 73-76 are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘725 in view of Cao and further in view of Francischelli and further in view of Mehta and Wang as applied to claim 63 above, and further in view of Ballakur et al., (hereinafter 'Ballakur', U.S. PGPub. No. 2012/0101538).
Regarding claim 73, Wang ‘725 in view of Cao and further in view of Francischelli and further in view of Mehta and Wang teach all of the limitations of the multi-electrode ablation device according to claim 63. In view of the prior modification of Wang ‘725 in view of Cao and further in view of Francischelli and further in view of Mehta and Wang, Cao teaches wherein said device for radio frequency ablation displays an impedance or tension of the electrodes (see [0187]-[0192], for central processing unit 129 and information display module 132; [0190] for output voltage and current monitoring module 130; and [0113] for , “tension sensor is disposed in a guy wire section of a handle, where tension intensity measured by the tension sensor is fed back to a central processing unit, and an actual tension value is displayed”).
Wang ‘725 in view of Cao and further in view of Francischelli and further in view of Mehta and Wang are silent regarding wherein said device indicate whether said electrode assemblies are in good contact with the tracheal wall: an impedance value smaller than or equal to a threshold value of impedance after the electrodes are in contact with a tissue indicates good contact between said electrode assemblies and said tracheal wall.
However, in the same field of endeavor, Ballakur (Fig. 1) teaches the use of impedance measurements to assess contact of energy delivery element(s) (24) with tissue. Ballakur teaches “[f]or multiple electrode configurations (e.g., when the energy delivery element(s) 24 includes two or more electrodes,) a relatively small difference between the impedance values of the individual electrodes may be indicative of good contact with the tissue. For a single electrode configuration, a stable value may be indicative of good contact” ([0052]). If a measured impedance exceeds or falls outside of an impedance threshold (for example <20 Ohm or >500 Ohms), this may be indicative of an undesirable condition, and power delivery may be terminated ([0063]). Further, if a measured impedance exceeds a relative threshold (e.g., impedance decreases from a starting or baseline value and then rises above this baseline value), this may also be indicative of an undesirable condition ([0064]). The impedance information from the one or more electrodes may be provided to a downstream monitor, which in turn may provide an indication to a clinician related to the quality of the energy delivery element(s) 24 contact with the tissue ([0052]). Therefore, it is well known in the art (as can be seen in Ballakur) to utilize impedance threshold(s) and measurements to assess the electrical properties of a treatment site and determine if the electrodes are in good contact with a targeted tissue, thereby providing an indication of successful treatment ([0094]) and increasing safety and control. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Wang ‘725 in view of Cao and further in view of Francischelli and further in view of Mehta and Wang to include wherein said device indicate[s] whether said electrode assemblies are in good contact with the tracheal wall: an impedance value smaller than or equal to a threshold value of impedance after the electrodes are in contact with a tissue indicates good contact between said electrode assemblies and said tracheal wall, as taught by Ballakur. Doing so may provide an indication to a clinician to the quality of the energy delivery element(s) and of any undesirable conditions that may be present ([0052]; [0094]), thereby increasing safety and control. 
Regarding claims 74 and 75, Wang ‘725 in view of Cao and further in view of Francischelli and further in view of Mehta and further in view of Wang and Ballakur teach all of the limitations of the multi-electrode ablation device according to claim 73. In view of the prior modification of Wang ‘725 in view of Cao and further in view of Francischelli and further in view of Mehta and further in view of Wang and Ballakur, Ballakur teaches a non-exhaustive list of events under which algorithm (30) may adjust and/or terminate/discontinue the commanded power output, including when a measured impedance exceeds or falls outside an impedance threshold (e.g., <20 Ohms or >500 Ohms) ([0058]; [0063]). 
Ballakur does not expressly disclose wherein said threshold value of impedance ranges from 500 Ω to 1000 Ω, wherein said threshold value of impedance in 900 Ω however, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Wang ‘725 in view of Cao and further in view of Francischelli and further in view of Mehta and further in view of Wang and Ballakur to include wherein said threshold value of impedance ranges from 500 Ω to 1000 Ω, wherein said threshold value of impedance in 900 Ω, since it has been held that "[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)Applicants phase end point temperature that is 70% to 99% of said ablation temperature, or is 0.1C to 100C lower than said ablation temperature; and (3) a stable maintenance phase: temperature is stably maintained after said slow heating phase until the ablation is stopped..
Regarding claim 76, Wang ‘725 in view of Cao and further in view of Francischelli and further in view of Mehta and further in view of Wang teach all of the limitations of the multi-electrode ablation device according to claim 63, but are silent regarding wherein said device for radio frequency ablation determines whether said electrodes are in good contact with the tracheal wall, comprising the steps of: measuring the impedance of each electrode using said device for radio frequency ablation; if the impedances are consistent, the contact between the electrodes and the tracheal wall is good; if the contact between a certain electrode and the tracheal wall is not good, the impedance will be different from that of others in good contact.
However, in the same field of endeavor, Ballakur (Fig. 1) teaches the use of impedance measurements to assess contact of energy delivery element(s) (24) with tissue. Ballakur teaches “[f]or multiple electrode configurations (e.g., when the energy delivery element(s) 24 includes two or more electrodes,) a relatively small difference between the impedance values of the individual electrodes may be indicative of good contact with the tissue. For a single electrode configuration, a stable value may be indicative of good contact” ([0052]). If a measured impedance exceeds or falls outside of an impedance threshold (for example <20 Ohm or >500 Ohms), this may be indicative of an undesirable condition, and power delivery may be terminated ([0063]). Further, if a measured impedance exceeds a relative threshold (e.g., impedance decreases from a starting or baseline value and then rises above this baseline value), this may also be indicative of an undesirable condition ([0064]). The impedance information from the one or more electrodes may be provided to a downstream monitor, which in turn may provide an indication to a clinician related to the quality of the energy delivery element(s) 24 contact with the tissue ([0052]). Therefore, it is well known in the art (as can be seen in Ballakur) to utilize impedance threshold(s) and measurements to assess the electrical properties of a treatment site and determine if the electrodes are in good contact with a targeted tissue, thereby providing an indication of successful treatment ([0094]) and increasing safety and control. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Wang ‘725 in view of Cao and further in view of Francischelli and further in view of Mehta and Wang to include wherein said device for radio frequency ablation determines whether said electrodes are in good contact with the tracheal wall, comprising the steps of: measuring the impedance of each electrode using said device for radio frequency ablation; if the impedances are consistent, the contact between the electrodes and the tracheal wall is good; if the contact between a certain electrode and the tracheal wall is not good, the impedance will be different from that of others in good contact, as taught by Ballakur. Doing so may provide an indication to a clinician to the quality of the energy delivery element(s) and of any undesirable conditions that may be present ([0052]; [0094]), thereby increasing safety and control.
Response to Arguments
Applicant's arguments filed May 3rd, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments (pages 11-12) that “the target tissue of Cao, Francischelli, Mehta and Wang are nerves, cardiac tissues or tumor tissues instead of smooth muscles in the trachea/bronchus as taught by this invention” and that “a skilled person readily knows that the ablation profiles for use on a certain type of tissue cannot be applied to a second type of tissue directly” are not persuasive. Firstly Cao does teach treating and delivering energy in the trachea/bronchus area, and therefore would necessarily produce the same result as claimed.  Further, as broadly claimed, the device for radio frequency ablation as taught by the combination of references would be capable of delivering energy in any desired location including the targeted location as claimed. A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then in meets the claim.
Applicant has further argued (pages 12-13) that a skilled person would not know whether smooth muscles could be ablated by heating the ablation site to the claimed temperature based on Wang’s teaching, however these arguments are not persuasive. As addressed above, the combination of references teach a device capable of providing radio frequency ablation as claimed and in the desired location. The claims are directed towards a system and do not recite any specific structure that would limit the device to a specific location or temperature. As currently recited the limitations of the claim are functional. Further it is noted that the scope of the claims are somewhat unclear as it appears Applicant is using alternative language and method like language to describe system claims. 
Further, regarding Applicant’s arguments (pages 13-14), Applicant has failed to provide the Examiner with a full translation of the referenced Wang document. Applicant makes reference to Figure 11 which is not translated or explained. As best understood by the Examiner, Wang provides a similar system comprising a PID control strategy for outputting power of a radio frequency treatment instrument comprising segmentation control. Wang teaches “[t]he temperature change in the experiment process is mainly divided into two stages; in the first stage (0-10s), the temperature increases rapidly, the curve rises almost like a ladder, and the temperature reaches about 60ºC within 10s; and in the second stage (>10s), the temperature rise rate slows down, the temperature reaches the experimentally set stable temperature value of 70ºC at 20 s, in the following time, the temperature remains basically unchanged, and the overshoot is about 0.5% that is, the steady-state error is kept within ±1ºC, and the function of stabilizing the temperature is basically achieved” (page 7, last paragraph of English translation provided in IDS; as broadly the second stage necessarily meets the limitations of a slowing heating phase and  a stable maintenance phase). Wang further teaches adopting a PID control algorithm as such can make the output power of the radio frequency treatment instrument more accurate and stable, thereby improving the treatment effect (page 7, first paragraph of English translation provided in IDS). Wang provides a clear teaching and motivation for why it would have been obvious to one of ordinary skill in the art before the effective filing date to have employed a similar control algorithm with the claimed heating phases. Further, it has been held that "[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)Applicants phase end point temperature that is 70% to 99% of said ablation temperature, or is 0.1C to 100C lower than said ablation temperature; and (3) a stable maintenance phase: temperature is stably maintained after said slow heating phase until the ablation is stopped..
Despite Applicant’s Arguments (pages 13-14) that “[a] skilled person would not have considered Wang's parameters as the same as those in this invention to arrive at the temperature profile of this invention,” it is again noted that Applicant is attempting to argue functional limitations not required by the system claims. A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then in meets the claim. As currently recited, the claims do not include structure that would require these limitations and values. 
It is suggested by the Examiner that Applicant either provides more structure to the claims, for example a controller or memory that would provide the functions as claimed, or it is suggested that Applicant pursue method claims. 
No further arguments have been provided regarding the dependent claim other than their allowability stemming from rejected independent claim 46.
Therefore, it is the Examiner’s opinion that Cao et al., (U.S. PGPub. No. 2015/0374435) in view of Francischelli et al., (U.S. Pat. 6,989,010) and further in view of Mehta et al., (U.S. Pat. 9,119,628) and Wang, Min-ming, “PID Control Strategy for Output Power of Radio Frequency Ablation Treatment Instrument” Value Engineering, December 31, 2016, pages 194-198 (see English translation provided in IDS filed 11/04/21) teach each and every limitation of the device according to independent claim 46. The rejection is maintained. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Mayse (U.S. PGPub. No. 2016/0278845)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794